Citation Nr: 0216768	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  98-09 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for status post-
operative right knee traumatic chondromalacia, tibial 
plateau, lateral shelf symptomatic, and reactive synovitis, 
secondary to service-connected bilateral foot disability.

2.  Entitlement to service connection for a left knee 
disorder, not otherwise specified, secondary to service-
connected bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1966 to October 
1968.

This appeal is from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran and his wife testified in January 2001 at a 
hearing in Washington, D.C., before the undersigned member of 
the Board of Veterans' Appeals (Board), who the Chairman of 
the Board assigned to conduct the hearing and decide this 
appeal.  38 U.S.C.A. § 7107(b), (c), (d)(1) (West Supp. 
2002).  In April 2001, the Board remanded the case for 
further development, which is now accomplished, and the case 
is again before the Board.


FINDINGS OF FACT

1.  The veteran is service connected for bilateral flat feet.

2.  The veteran had a medically documented diagnosis of right 
knee pathology and medically documented complaints, symptoms, 
and treatment of a left knee problem.

3.  There is no medical evidence of a relationship between 
the service-connected bilateral foot disorder and disability 
of either knee, whether as the cause or as an aggravating 
factor; there is affirmative medical evidence of no 
association between the veteran's bilateral foot condition 
and his knee conditions.


CONCLUSION OF LAW

Neither status post-operative traumatic chondromalacia, 
tibial plateau, lateral shelf symptomatic, and reactive 
synovitis of the right knee nor a disorder not otherwise 
specified of the left knee is proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) (2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2002).  The veteran filed his initial claim in 
the form prescribed in November 1988.  VA has provided him 
forms to authorize the release of information from custodians 
of documents that might require such a release.  No other 
forms were necessary to prosecute the instant claim.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA has provided the 
veteran notice of information and evidence necessary to 
substantiate his claim on multiple occasions.  The rating 
decision that denied the claim informed him the denial was 
for lack of evidence that his knee conditions were 
proximately due to or the result of his service-connected 
feet.  The statement of the case (SOC) reiterated that 
notice.  The transcript of the January 2001 hearing reveals 
discussion of the existence of certain pertinent medical 
records, and the veteran assented to a period of 60 days for 
him to procure and submit that evidence.  The Board's April 
2001 remand, a copy of which was furnished the veteran, 
specifically stated the materiality to his claim of 
documentary corroboration of certain testimony.  A VA letter 
of July 15, 2001, notified the veteran of information and 
evidence necessary to substantiate his claim and of who must 
submit or obtain what information.  Notwithstanding any 
awkward syntax in the letter, the instruction that he 
identify sources of the referenced evidence and authorize VA 
to obtain it, and the notice that VA would seek to obtain 
evidence according to his authorization, was unambiguous.  A 
VA letter of July 16, 2001, informed the veteran broadly 
about the VCAA and its implementation, again instructing that 
he must authorize VA to obtain private medical evidence and 
that VA would obtain evidence he authorized it to obtain.  In 
sum, VA has discharged its duty to notify the veteran of 
information and evidence necessary to substantiate his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b), (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  The veteran did not return 
authorization for VA to obtain private information or 
evidence.  The veteran breached his duty to cooperate with 
VA's efforts to assist him to obtain evidence necessary to 
his claim.  38 C.F.R. § 3.159(c)(ii) (2002).  Consequently, 
VA has no outstanding duty to obtain evidence from non-
federal sources that require the veteran's authorization to 
release the evidence.  All evidence in federal custody of 
which VA has notice and can reasonably expect to obtain is of 
record.  In the context of seeking evidence in support of 
another claim, the National Personnel Records Center informed 
the veteran in May 1993 that VA had all of his service 
medical records.  In September 1995, NPRC reiterated that 
information to VA directly.  VA has discharged its duty to 
assist the veteran to obtain evidence necessary to 
substantiate his claim.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  VA afforded the veteran an examination 
in July 2001; the examiner responded to the specific question 
of interest in this claim with an addendum report in October 
2001.  The veteran asserts the examination was inadequate 
because the examiner did not have his VA claims file.  The 
examination was pursuant to the Board's instruction, which 
instruction did not order the review of the claims file.  
Regulation requires that physicians and adjudicators be 
familiar with the claimant's history to inform medical 
opinions and adjudicative determinations.  38 C.F.R. §§ 4.1, 
4.2 (2002).  The October 2001 addendum report indicated the 
examiner's awareness of the veteran's history, and the report 
was therefore adequate to enable the Board to decide the 
veteran's claim, which is the mandate of the VCAA and its 
implementing regulation.  Id.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2002); 38 C.F.R. § 3.159(e) (2002).  There is no failure of 
VA to obtain evidence in the context of this claim.  VA has 
no outstanding duty to the veteran regarding notice of such a 
failure.

The Board sees no areas in which further development is 
needed.  The file reflects application and fulfillment of the 
requirements of the VCAA by the RO, although the RO did not 
cite specifically the Act's or regulations' provisions.  
There would be no possible benefit to delaying Board 
consideration of this case to permit citation to the VCAA to 
be provided to the veteran.  He has, in fact, been informed 
of its substance, and its substance has been applied in his 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for initial citation to 
the VCAA, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.


II.  Secondary service connection

"[D]isability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected."  38 C.F.R. § 3.310(a) (2002).  In VA parlance, 
service connection on this basis is called "secondary 
service connection."  If a service-connected disease or 
injury aggravates a condition that it did not cause, the 
increment of additional disability resulting from that 
aggravation is proximately due to or the result of a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The veteran and his wife testified in January 2001 that the 
veteran's service-connected condition of the feet disturbed 
his gait, which in turn caused his knee conditions, or caused 
them to become worse.  The veteran testified that Dr. 
Zaremba, a podiatrist, and Dr. Cheezem, who treated his knee 
problems, said his knee problems were related to his feet.  
He also testified that Dr. Zaremba treated his knees 
occasionally, although he had not seen Dr. Zaremba for over a 
year.

Records of private podiatry treatment from May 1978 to 
September 1998, including statements of J. Zaremba, D.P.M., 
are silent regarding the veteran's knees, other than to 
mention the fact of right knee surgery.  A May 1998 
statements of Dr. Zaremba described the veteran's several 
bilateral foot pathologies and their effect on his gait and 
ambulation.  He expressed no opinion about the veteran's 
knees.  Nothing in the private podiatry record can be read as 
a medical finding or opinion of a relationship of any sort 
between the condition of the veteran's feet and the condition 
of his knees.

VA treatment records from January 2001 to March 2002 show 
treatment of the veteran's feet related to diabetes.  The 
records are silent about any relationship between the 
condition of the veteran's feet and the condition of his 
knees.

Private orthopedic medical records of July 1985 to January 
1999 reveal that the veteran injured his right knee in an 
industrial accident in July 1985, for which J. Cheezem, M.D., 
performed arthroscopic surgery in August 1985.  The post-
operative diagnosis was traumatic chondromalacia tibial 
plateau, lateral shelf symptomatic and reactive synovitis.  
Dr. Cheezem followed the veteran for several years 
thereafter.  In March 1986 Dr. Cheezem noted the veteran's 
complaints of onset of left knee pain.  Numerous x-ray 
studies and orthopedic evaluations by S. Gaines, M.D., in 
January and June 1991 repeatedly find a normal left knee with 
possible mild patellofemoral pain syndrome and no explanation 
for the veteran's reports of his knees giving way.  Dr. 
Gaines noted the veteran's desire for an explanation of the 
causes of his knee conditions and that he was unable to 
provide one.  A May 1990 magnetic resonance imaging (MRI) 
study of the right knee was normal.

The veteran had a private musculoskeletal examination for 
private disability purposes in January 1999, which resulted 
in an impression of history of surgery to the right knee, 
status post meniscal tear, surgically corrected, and a long 
standing history of pes planus with some slight hammer toe 
deformities of both great toes with surgical correction 
resulting in partial loss of range of motion of both great 
toes.  The examiner opined that the pes planus compounded 
problems with plantar fasciitis, which also affected the 
toes, contributing to development of hammertoes.

The salient feature of the extensive private medical records 
is that there is not a single comment even suggesting a 
relationship between the condition of the veteran's feet and 
the condition of his knees, let alone an explicit opinion 
that the condition of the feet caused or aggravated the 
condition of the knees.  Clearly, in opining that certain 
foot conditions compounded others, the January 1999 examiner 
demonstrated his awareness that musculoskeletal problems can 
be interrelated and his ability to articulate the nature of 
that relationship.  The lack of such comment regarding the 
feet as they relate to the knees is probative evidence that 
the examiner saw no such relationship.

The veteran had a VA examination in July 2001, which noted 
the veteran's history of bilateral knee pain and found the 
knees clinically normal.  X-ray studies of both knees were 
also normal.  In an addendum report of October 2001, the 
examiner demonstrated his awareness of the history of the 
veteran's feet by reference to it.  The examiner opined 
unequivocally that the veteran's feet neither caused nor 
aggravated his knee conditions.

The veteran's testimony that Drs. Zaremba and Cheezem both 
told him his feet problems caused his knee problems and that 
Dr. Zaremba sometimes treated his knees is not credible.  
First, it seems unlikely that no notation of such a 
relationship appears in many years' worth of treatment 
records of the feet or the knees.  Second, the veteran did 
not obtain an explicit opinion from either to that effect, 
despite notice that such corroboration was important to his 
claim.  Third, Dr. Zaremba is by credential a doctor of 
podiatric medicine (D.P.M.), not a medical doctor (M.D.), or 
a practitioner of any other school of health care consistent 
with treatment of the knees; his treatment records do not 
reveal treatment of the veteran's knees.

In short, but for the veteran's assertion that he has 
disability of the knees secondary to his service-connected 
pes planus, no reasonable reader of this record could find, 
or even suspect such a relationship.  The clear preponderance 
of the evidence is against finding that the veteran has 
disability of either knee proximately due to or the result of 
a service-connected disease or injury, whether attributable 
to a service-connected cause or aggravated by a service-
connected condition.  38 C.F.R. § 3.310(a) (2002); Allen, 7 
Vet. App. 439.


ORDER

Secondary service connection of status post-operative right 
knee traumatic chondromalacia, tibial plateau, lateral shelf 
symptomatic, and reactive synovitis, and of a left knee 
disorder not otherwise specified is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

